Exhibit 10.1

 

EXECUTION COPY

 

_____________________

CUSTODY AGREEMENT

_____________________

dated as of January 2, 2020

by and between

 

 

 

 

GREAT ELM CAPITAL CORP.

(“Company”)

and

U.S. BANK NATIONAL ASSOCIATION

(“Custodian”)

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

1.

DEFINITIONS

1

2.

APPOINTMENT OF CUSTODIAN

4

3.

DUTIES OF CUSTODIAN

5

4.

REPORTING

11

5.

DEPOSIT IN U.S. SECURITIES SYSTEMS

11

6.

RESERVED

12

7.

CERTAIN GENERAL TERMS

12

8.

COMPENSATION OF CUSTODIAN

14

9.

RESPONSIBILITY OF CUSTODIAN

14

10.

SECURITY CODES

17

11.

TAX LAW

18

12.

EFFECTIVE PERIOD AND TERMINATION

18

13.

REPRESENTATIONS AND WARRANTIES

19

14.

PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

19

15.

NOTICES

19

16.

CHOICE OF LAW AND JURISDICTION

20

17.

ENTIRE AGREEMENT; COUNTERPARTS

20

18.

AMENDMENT; WAIVER

20

19.

SUCCESSOR AND ASSIGNS

21

20.

SEVERABILITY

21

21.

REQUEST FOR INSTRUCTIONS

21

22.

OTHER BUSINESS

21

23.

REPRODUCTION OF DOCUMENTS

22

24.

MISCELLANEOUS

22

25.

CONFIDENTIALITY

22

SCHEDULES

 

 

SCHEDULE A –  Initial Authorized Persons

 

 

SCHEDULE B – Custodian Fee Schedule

 

 

 

i

--------------------------------------------------------------------------------

 

 

THIS CUSTODY AGREEMENT (this “Agreement”) is dated as of January 2, 2020 and is
by and between GREAT ELM CAPITAL CORP. (and any successor or permitted assign),
a corporation organized under the laws of the State of Maryland, having its
principal place of business at 800 South Street, Suite 230, Waltham,
Massachusetts 02453 and U.S. BANK NATIONAL ASSOCIATION (or any successor or
permitted assign acting as custodian hereunder, the “Custodian”), a national
banking association having a place of business at One Federal Street, Third
Floor, Boston, Massachusetts 02110.

 

RECITALS

WHEREAS, the Company (as defined below) desires to retain U.S. Bank National
Association to act as custodian for the Company and each Subsidiary hereafter
identified to the Custodian;

WHEREAS, the Company desires that certain of the Company’s Securities (as
defined below) and cash be held and administered by the Custodian pursuant to
this Agreement; and

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

1.

DEFINITIONS

1.1Defined Terms.  In addition to terms expressly defined elsewhere herein, the
following words shall have the following meanings as used in this Agreement:

“Account” or “Accounts” means the Cash Account, the Securities Account, any
Subsidiary Cash Account and any Subsidiary Securities Account, collectively.

“Agreement” means this Custody Agreement (as the same may be amended from time
to time in accordance with the terms hereof).

“Authorized Person” has the meaning set forth in Section 7.4.

“Business Day” means a day on which the Custodian or the relevant sub-custodian
is open for business in the market or country in which a transaction is to take
place.  

“Cash Account” means, collectively, the accounts to be established at the
Custodian to which the Custodian shall deposit or credit and hold any cash or
Proceeds received by it from time to time from or with respect to the Securities
or the sale of the common stock of the Company, as applicable, which accounts
shall be designated the “Great Elm Capital Corp. Interest Proceeds Account” and
the “Great Elm Capital Corp. Principal Proceeds Account”.

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Confidential Information” means any information regarding the Company’s
investments, assets, operations, condition (financial or otherwise),
performance, liquidity,

1

--------------------------------------------------------------------------------

 

 

databases, computer programs, screen formats, screen designs, report formats,
interactive design techniques, and other similar or related information that may
be furnished to the Company by the Custodian from time to time pursuant to this
Agreement.

“Custodian” has the meaning set forth in the first paragraph of this Agreement.

“Eligible Investment” means any investment that at the time of its acquisition
is one or more of the following:

(a)United States government and agency obligations;

(b)commercial paper having a rating assigned to such commercial paper by
Standard & Poor’s Rating Services or Moody’s Investor Service, Inc. (or, if
neither such organization shall rate such commercial paper at such time, by any
nationally recognized rating organization in the United States of America) equal
to one of the two highest ratings assigned by such organization, it being
understood that as of the date hereof such ratings by Standard & Poor’s Rating
Services are “A1+” and “A1” and such ratings by Moody’s Investor Service, Inc.
are “P1” and “P2”;

(c)interest bearing deposits in United States dollars in United States banks
with an unrestricted surplus of at least U.S. $250,000,000, maturing within one
year;

(d)money market funds (including funds of the bank serving as Custodian or its
affiliates) or United States government securities funds designed to maintain a
fixed share price and high liquidity; and

(e)any other investments that the Custodian and the Company may agree in writing
from time to time shall constitute Eligible Investments.  

“Federal Reserve Bank Book-Entry System” means a depository and securities
transfer system operated by the Federal Reserve Bank of the United States on
which are eligible to be held all United States government direct obligation
bills, notes and bonds.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof) unincorporated organization, or any government or agency or
political subdivision thereof.

“Proceeds” means, collectively, (i)  all cash distributions, earnings,
principal, dividends, fees and other cash payments paid on the Securities (or,
as applicable, Subsidiary Securities) by or on behalf of the issuer or obligor
thereof, or applicable paying agent, (ii) the net cash proceeds of the sale or
other disposition of the Securities (or, as applicable, Subsidiary Securities)
pursuant to the terms of this Agreement and (iii) the net cash proceeds to the
Company of any borrowing or other financing by the Company (and any Reinvestment
Earnings from investment of any of the foregoing), as delivered to the Custodian
from time to time.

2

--------------------------------------------------------------------------------

 

 

“Proper Instructions” means instructions received by the Custodian in form
acceptable to it, from the Company, or any Person duly authorized by the Company
in any of the following forms acceptable to the Custodian:

(a)in writing signed by an Authorized Person (and delivered by hand, by mail, by
overnight courier or by telecopier);

(b)by electronic mail from an Authorized Person; or

(c)such other means as may be agreed upon from time to time by the Custodian and
the party giving such instructions, including oral instructions.  

“Securities” means, collectively, the (i) investments acquired by the Company
and delivered (including by book-entry through a Securities System) to the
Custodian by the Company from time to time during the term of, and pursuant to
the terms of, this Agreement and (ii) all dividends in kind (e.g., non-cash
dividends) from the investments described in clause (i).

“Securities Account” means the segregated account to be established at the
Custodian to which the Custodian shall deposit or credit and hold the Securities
received by it pursuant to this Agreement, which account shall be designated the
“Great Elm Capital Corp. Securities Custody Account”.

“Securities Depository” means The Depository Trust Company and any other
clearing agency registered with the Securities and Exchange Commission under
Section 17A of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
which acts as a system for the central handling of Securities where all
Securities of any particular class or series of an issuer deposited within the
system are treated as fungible and may be transferred or pledged by bookkeeping
entry without physical delivery of the Securities.

“Securities System” means the Federal Reserve Book-Entry System, a clearing
agency which acts as a Securities Depository, or another book entry system for
the central handling of securities.

“Street Delivery Custom” means a custom of the United States securities market
to deliver securities which are being sold to the buying broker for examination
to determine that the securities are in proper form.

“Street Name” means the form of registration in which the securities are held by
a broker who is delivering the securities to another broker for the purposes of
sale, it being an accepted custom in the United States securities industry that
a security in Street Name is in proper form for delivery to a buyer and that a
security may be re-registered by a buyer in the ordinary course.

“Subsidiary Cash Account” shall have the meaning set forth in Section 3.13(b).

 

3

--------------------------------------------------------------------------------

 

 

“Subsidiary Securities” collectively, the (i) investments acquired by a
Subsidiary and delivered to the Custodian from time to time during the term of,
and pursuant to the terms of, this Agreement and (ii) all dividends in kind
(e.g., non-cash dividends) from the investments described in clause (i).

 

“Subsidiary Securities Account” shall have the meaning set forth in Section
3.13(a).

 

“Subsidiary” means, collectively, any wholly owned subsidiary of the Company
identified to the Custodian by the Company.

 

1.2Construction.  In this Agreement unless the contrary intention appears:

 

(a)

any reference to this Agreement or another agreement or instrument refers to
such agreement or instrument as the same may be amended, modified or otherwise
rewritten from time to time;

 

(b)

a reference to a statute, ordinance, code or other law includes regulations and
other instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;

 

(c)

any term defined in the singular form may be used in, and shall include, the
plural with the same meaning, and vice versa;

 

(d)

a reference to a Person includes a reference to the Person’s executors,
successors and permitted assigns;

 

(e)

an agreement, representation or warranty in favor of two or more Persons is for
the benefit of them jointly and severally;

 

(f)

an agreement, representation or warranty on the part of two or more Persons
binds them jointly and severally;

 

(g)

a reference to the term “including” means “including, without limitation,” and

 

(h)

a reference to any accounting term is to be interpreted in accordance with
generally accepted principles and practices in the United States, consistently
applied, unless otherwise instructed by the Company.

1.3Headings.  Headings are inserted for convenience and do not affect the
interpretation of this Agreement.

2.

APPOINTMENT OF CUSTODIAN

2.1Appointment and Acceptance.  The Company hereby appoints the Custodian as
custodian of certain Securities and cash owned by the Company and the
Subsidiaries (as applicable) and delivered to the Custodian from time to time
during the period of this Agreement, on the terms and conditions set forth in
this Agreement (which shall include

4

--------------------------------------------------------------------------------

 

 

any addendum hereto which is hereby incorporated herein and made a part of this
Agreement), and the Custodian hereby accepts such appointment and agrees to
perform the services and duties set forth in this Agreement with respect to it
subject to and in accordance with the provisions hereof.

2.2Instructions.  The Company agrees that it shall from time to time provide, or
cause to be provided, to the Custodian all necessary instructions and
information, and shall respond promptly to all inquiries and requests of the
Custodian, as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.

2.3Company Responsible For Directions.  The Company is solely responsible for
directing the Custodian with respect to deposits to, withdrawals from and
transfers to or from the Account.  Without limiting the generality of the
foregoing, the Custodian has no responsibility for any restrictions, covenants,
limitations or obligations to which the Company may be subject or for which it
may have obligations to third-parties in respect of the Account, and the
Custodian shall have no liability for the application of any funds made at the
direction of the Company.  The Company shall be solely responsible for properly
instructing all applicable payors to make all appropriate payments to the
Custodian for deposit to the Account, and for properly instructing the Custodian
with respect to the allocation or application of all such deposits.

3.

DUTIES OF CUSTODIAN

3.1Segregation.  All Securities and non-cash property held by the Custodian, as
applicable, for the account of the Company (other than Securities maintained in
a Securities Depository or Securities System) shall be physically segregated
from other Securities and non-cash property in the possession of the Custodian
and shall be identified as subject to this Agreement.

3.2Securities Custody Account.  The Custodian shall open and maintain in its
corporate trust department a segregated account in the name of the Company,
subject only to order of the Custodian, in which the Custodian shall enter and
carry, subject to Section 3.3(b), all Securities, cash and other assets of the
Company which are delivered to it in accordance with this Agreement.  

3.3Delivery of Cash and Securities to Custodian.

 

(a)

The Company shall deliver, or cause to be delivered, to the Custodian certain of
the Company’s Securities, cash and other investment assets, including payments
of income, payments of principal and capital distributions received by the
Company with respect to such Securities, cash or other assets owned by the
Company at any time during the period of this Agreement.  Except to the extent
otherwise expressly provided herein, delivery of Securities to the Custodian
shall be in Street Name or other good delivery form.  The Custodian shall not be
responsible for such Securities, cash or other assets until actually delivered
to, and received by it.  

5

--------------------------------------------------------------------------------

 

 

 

(b)

[Reserved.]

3.4Release of Securities.

 

(a)

The Custodian shall release and ship for delivery, or direct its agents or
sub-custodian to release and ship for delivery, as the case may be, Securities
of the Company held by the Custodian, its agents or its sub-custodian from time
to time upon receipt of Proper Instructions (which shall, among other things,
specify the Securities to be released, with such delivery and other information
as may be necessary to enable the Custodian to perform (including the delivery
method)), which may be standing instructions (in form acceptable to the
Custodian), in the following cases:

 

(i)

upon sale of such Securities by or on behalf of the Company and such sale may,
unless and except to the extent otherwise directed by Proper Instructions, be
carried out by the Custodian:

 

(A)

in accordance with the customary or established practices and procedures in the
jurisdiction or market where the transactions occur, including delivery to the
purchaser thereof or to a dealer therefor (or an agent of such purchaser or
dealer) against expectation of receiving later payment; or

 

(B)

in the case of a sale effected through a Securities System, in accordance with
the rules governing the operations of the Securities System;

 

(ii)

upon the receipt of payment in connection with any repurchase agreement related
to such Securities;

 

(iii)

to a depositary agent in connection with tender or other similar offers for such
Securities;

 

(iv)

to the issuer thereof or its agent when such Securities are called, redeemed,
retired or otherwise become payable (unless otherwise directed by Proper
Instructions, the cash or other consideration is to be delivered to the
Custodian, its agents or its sub-custodian);

 

(v)

to an issuer thereof, or its agent, for transfer into the name of the Custodian
or of any nominee of the Custodian or into the name of any of its agents or
sub-custodian or their nominees or for exchange for a different number of bonds,
certificates or other evidence representing the same aggregate face amount or
number of units;

 

(vi)

to brokers clearing banks or other clearing agents for examination in accordance
with the Street Delivery Custom;

6

--------------------------------------------------------------------------------

 

 

 

(vii)

 for exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the securities of the issuer
of such Securities, or pursuant to any deposit agreement (unless otherwise
directed by Proper Instructions, the new securities and cash, if any, are to be
delivered to the Custodian, its agents or its sub-custodians);

 

(viii)

 in the case of warrants, rights or similar securities, the surrender thereof in
the exercise of such warrants, rights or similar securities or the surrender of
interim receipts or temporary securities for definitive securities (unless
otherwise directed by Proper Instructions, the new securities and cash, if any,
are to be delivered to the Custodian, its agents or its sub-custodians); and/or

 

(ix)

for any other purpose, but only upon receipt of Proper Instructions.

3.5Registration of Securities.  Securities held by the Custodian, its agents or
its sub-custodian (other than bearer securities or securities held in a
Securities System) shall be registered in the name of the Company or its
nominee; or, at the option of the Custodian (if the Custodian determines it
cannot hold such security in the name of the Company), in the name of the
Custodian or in the name of any nominee of the Custodian, or in the name of its
agents or its sub-custodian or their nominees; or if directed by the Company by
Proper Instructions, may be maintained in Street Name. The Custodian, its agents
and its sub-custodian shall not be obligated to accept Securities on behalf of
the Company under the terms of this Agreement unless such Securities are in
Street Name, book entry form, certificated or other good deliverable form.

3.6Bank Accounts, and Management of Cash

 

(a)

Proceeds and other cash received by the Custodian from time to time shall be
deposited or credited to the respective Cash Account as designated by the
Company.  All amounts deposited or credited to the designated Cash Account shall
be subject to clearance and receipt of final payment by the Custodian.

 

(b)

Amounts held in the respective Cash Account from time to time may be invested in
Eligible Investments pursuant to specific written Proper Instructions (which may
be standing instructions) received by the Custodian from an Authorized Person
acting on behalf of the Company. Such investments shall be subject to
availability and the Custodian’s then applicable transaction charges (which
shall be at the Company’s expense). The Custodian shall have no liability for
any loss incurred on any such investment. Absent receipt of such written
instruction from the Company, the Custodian shall have no obligation to invest
(or otherwise pay interest on) amounts on deposit in the respective Cash
Accounts. In no instance will the Custodian have any obligation to provide
investment advice to the Company. Any earnings from such investment of amounts
held in the Cash Accounts from time to time (collectively, “Reinvestment
Earnings”) shall be

7

--------------------------------------------------------------------------------

 

 

 

redeposited in the respective Cash Accounts (and may be reinvested at the
written direction of the Company).

 

(c)

In the event that the Company shall at any time request a withdrawal of amounts
from any of the Cash Accounts, the Custodian shall be entitled to liquidate, and
shall have no liability for any loss incurred as a result of the liquidation of,
any investment of the funds credited to such Cash Account as needed to provide
necessary liquidity. Investment instructions may be in the form of standing
instructions (in the form of Proper Instructions acceptable to the Custodian).

 

(d)

The Company acknowledges that cash deposited or invested with any bank
(including the bank acting as Custodian) may make a margin or generate banking
income for which such bank shall not be required to account to the Company.

 

(e)

The Custodian shall be authorized to open such additional accounts as may be
necessary or convenient for administration of its duties hereunder.

 

3.7Reserved.

3.8Collection of Income.  The Custodian, its agents or its sub-custodian shall
use reasonable efforts to collect on a timely basis all income and other
payments with respect to the Securities held hereunder to which the Company
shall be entitled, to the extent consistent with usual custom in the securities
custodian business in the United States. Such efforts shall include collection
of interest income, dividends and other payments with respect to registered
domestic securities if on the record date with respect to the date of payment by
the issuer the Security is registered in the name of the Custodian or its
nominee (or in the name of its agent or sub-custodian, or their nominees); and
interest income, dividends and other payments with respect to bearer domestic
securities if, on the date of payment by the issuer such Securities are held by
the Custodian or its sub-custodian or agent; provided, however, that in the case
of Securities held in Street Name, the Custodian shall use commercially
reasonable efforts only to timely collect income. In no event shall the
Custodian’s agreement herein to collect income be construed to obligate the
Custodian to commence, undertake or prosecute any legal proceedings.

3.9Payment of Moneys.

 

(a)

Upon receipt of Proper Instructions, which may be standing instructions, the
Custodian shall pay out from the Cash Account (or remit to its agents or its
sub-custodian, and direct them to pay out) moneys of the Company on deposit
therein in the following cases:

 

(i)

upon the purchase of Securities for the Company pursuant to such Proper
Instruction; and such purchase may, unless and except to the extent otherwise
directed by Proper Instructions, be carried out by the Custodian:

8

--------------------------------------------------------------------------------

 

 

 

(A)

in accordance with the customary or established practices and procedures in the
jurisdiction or market where the transactions occur, including delivering money
to the seller thereof or to a dealer therefor (or any agent for such seller or
dealer) against expectation of receiving later delivery of such securities; or

 

(B)

in the case of a purchase effected through a Securities System, in accordance
with the rules governing the operation of such Securities System; and

 

(ii)

for any other purpose directed by the Company, but only upon receipt of Proper
Instructions specifying the amount of such payment, and naming the Person or
Persons to whom such payment is to be made.

 

(b)

The Custodian shall be entitled to pay (i) itself from any of the Cash Accounts,
whether or not in receipt of express direction or instruction from the Company,
any amounts due and payable to it pursuant to Section 8 hereof which have not
been paid within five (5) Business Days of notice by the Custodian to the
Company that any such amount is due and payable, and (ii) as otherwise permitted
by Section 7.5, 9.4 or Section 12.5 below, provided, however, that in each case
all such payments shall be accounted for to the Company.

3.10Proxies. The Custodian will, with respect to the Securities held hereunder,
use reasonable efforts to cause to be promptly executed by the registered holder
of such Securities proxies received by the Custodian from its agents or its
sub-custodian or from issuers of the Securities being held for the Company,
without indication of the manner in which such proxies are to be voted, and upon
receipt of Proper Instructions shall promptly deliver such proxies, proxy
soliciting materials and notices relating to such Securities. In the absence of
such Proper Instructions, or in the event that such Proper Instructions are not
received in a timely fashion, the Custodian shall be under no duty to act with
regard to such proxies and shall not act on such proxies.

3.11Communications Relating to Securities.  The Custodian shall transmit
promptly to the Company all written information (including pendency of calls and
maturities of Securities and expirations of rights in connection therewith)
received by the Custodian, from its agents or its sub-custodian or from issuers
of the Securities being held for the Company. The Custodian shall have no
obligation or duty to exercise any right or power, or otherwise to preserve
rights, in or under any Securities unless and except to the extent it has
received timely Proper Instruction from the Company in accordance with the next
sentence. The Custodian will not be liable for any untimely exercise of any
right or power in connection with Securities at any time held by the Custodian,
its agents or sub-custodian unless:

 

(i)

the Custodian has received Proper Instructions with regard to the exercise of
any such right or power; and

9

--------------------------------------------------------------------------------

 

 

 

(ii)

the Custodian, or its agents or sub-custodian are in actual possession of such
Securities,

in each case, at least three (3) Business Days prior to the date on which such
right or power is to be exercised. It will be the responsibility of the Company
to notify the Custodian of the Person to whom such communications must be
forwarded under this Section.

3.12Records.  The Custodian shall create and maintain complete records relating
to its activities under this Agreement with respect to the Securities, cash or
other property held for the Company under this Agreement. All such records shall
be the property of the Company and shall at all times during the regular
business hours of the Custodian be open for inspection by duly authorized
officers, employees or agents of the Company, upon reasonable request and at
least five Business Days’ prior written notice and at the Company’s expense. The
Custodian shall, at the Company’s reasonable request, supply the Company with a
tabulation of securities owned by the Company and held by the Custodian and
shall, when requested to do so by the Company and for such compensation as shall
be agreed upon between the Company and the Custodian, include, to the extent
applicable, the certificate numbers in such tabulations, to the extent such
information is available to the Custodian.

3.13Custody of Subsidiary Securities.

 

(a)

At the request of the Company, with respect to each Subsidiary identified to the
Custodian by the Company, there shall be established at the Custodian a
segregated account to which the Custodian shall deposit and hold any Subsidiary
Securities received by it pursuant to this Agreement, which account shall be
designated the “[INSERT NAME OF SUBSIDIARY] Securities Account” (the “Subsidiary
Securities Account”).

 

(b)

At the request of the Company, with respect to each Subsidiary identified to the
Custodian by the Company, there shall be established at the Custodian a
segregated account to which the Custodian shall deposit and hold any Proceeds
received by it from time to time from or with respect to Subsidiary Securities,
which account shall be designated the “[INSERT NAME OF SUBSIDIARY] Cash Account”
(the “Subsidiary Cash Account”).

 

(c)

To the maximum extent possible, the provisions of this Agreement regarding
Securities of the Company, the Securities Account and the Cash Account shall be
applicable to any Subsidiary Securities, Subsidiary Securities Account and
Subsidiary Cash Account, respectively.  The parties hereto agree that the
Company shall notify the Custodian in writing as to the establishment of any
Subsidiary as to which the Custodian is to serve as custodian pursuant to the
terms of this Agreement; and identify in writing any accounts the Custodian
shall be required to establish for such Subsidiary as herein provided.

 

10

--------------------------------------------------------------------------------

 

 

3.14Responsibility for Property Held by Sub-custodians.  The Custodian’s
responsibility with respect to the selection or appointment of a sub-custodian
shall be limited to a duty to exercise reasonable care in the selection of such
sub-custodian in light of prevailing settlement and securities handling
practices, procedures and controls in the relevant market. With respect to any
costs, expenses, damages, liabilities, or claims (including attorneys’ and
accountants’ fees) incurred as a result of the acts or the failure to act by any
sub-custodian, the Custodian shall take reasonable action to recover such costs,
expenses, damages, liabilities, or claims from such sub-custodian; provided that
the Custodian’s sole liability in that regard shall be limited to amounts
actually received by it from such sub-custodian (exclusive of related costs and
expenses incurred by the Custodian).

 

4.

REPORTING

 

(a)

If requested by the Company, the Custodian shall render to the Company a monthly
report of (i) all deposits to and withdrawals from the Cash Account during the
month, and the outstanding balance (as of the last day of the preceding monthly
report and as of the last day of the subject month) and (ii) an itemized
statement of the Securities held pursuant to this Agreement as of the end of
each month, as well as a list of all Securities transactions that remain
unsettled at that time, and (iii) such other matters as the parties may agree
from time to time.

 

(b)

For each Business Day, the Custodian shall render to the Company a daily report
of (i) all deposits to and withdrawals from the Cash Account for such Business
Day and the outstanding balance as of the end of such Business Day, and (ii) a
report of settled trades of Securities for such Business Day.

 

(c)

The Custodian shall have no duty or obligation to undertake any market valuation
of the Securities under any circumstance.

5.

DEPOSIT IN U.S. SECURITIES SYSTEMS

The Custodian may deposit and/or maintain Securities in a Securities System
within the United States in accordance with applicable Federal Reserve Board and
Securities and Exchange Commission rules and regulations, and subject to the
following provisions:

 

(a)

The Custodian may keep domestic Securities in a U.S. Securities System provided
that such Securities are represented in an account of the Custodian in the U.S.
Securities System which shall not include any assets of the Custodian other than
assets held by it as a fiduciary, custodian or otherwise for customers;

 

(b)

The records of the Custodian with respect to Securities which are maintained in
a U.S. Securities System shall identify by book-entry those Securities belonging
to the Company;

 

(c)

If requested by the Company, the Custodian shall provide to the Company copies
of all notices received from the U.S. Securities System of transfers of
Securities for the account of the Company; and

11

--------------------------------------------------------------------------------

 

 

 

(d)

Anything to the contrary in this Agreement notwithstanding, the Custodian shall
not be liable to the Company for any direct loss, damage, cost, expense,
liability or claim to the Company resulting from use of any Securities System.

6.

RESERVED

7.

CERTAIN GENERAL TERMS

7.1No Duty to Examine Documents.  Nothing herein shall obligate the Custodian to
review or examine the terms of any underlying instrument, certificate, credit
agreement, indenture, loan agreement, promissory note, or other financing
document evidencing or governing any Security to determine the validity,
sufficiency, marketability or enforceability of any Security (and shall have no
responsibility for the genuineness or completeness thereof), or otherwise.

7.2Resolution of Discrepancies.  In the event of any discrepancy between the
information set forth in any report provided by the Custodian to the Company and
any information contained in the books or records of the Company, the Company
shall promptly notify the Custodian thereof and the parties shall cooperate to
diligently resolve the discrepancy.

7.3Improper Instructions.  Notwithstanding anything herein to the contrary, the
Custodian shall not be obligated to take any action (or forebear from taking any
action), which it reasonably in good faith determines (at its sole option) to be
contrary to the terms of this Agreement or applicable law.  In no instance shall
the Custodian be obligated to provide services on any day that is not a Business
Day.

7.4Proper Instructions

 

(a)

The Company will give a notice to the Custodian, in form acceptable to the
Custodian, specifying the names and specimen signatures of persons authorized to
give Proper Instructions (collectively, “Authorized Persons” and each is an
“Authorized Person”) which notice shall be signed by an Authorized Person
previously certified to the Custodian.  The Custodian shall be entitled to rely
upon the identity and authority of such persons until it receives written notice
in the form of Proper Instructions to the contrary.  The initial Authorized
Persons are set forth on Schedule A attached hereto and made a part hereof (as
such Schedule A may be modified from time to time by written notice in the form
of Proper Instructions from the Company to the Custodian); and the Company
hereby represents and warrants that the true and accurate specimen signatures of
such initial Authorized Persons are set forth on the “funds transfer
authorization” documentation that has been provided separately to the Custodian
by the Company.  If such person elects to give the Custodian email or facsimile
instructions (or instructions by a similar electronic method) and the Custodian
in its discretion elects to act upon such instructions, the Custodian’s
reasonable understanding of such instructions shall be deemed controlling.  The
Custodian

12

--------------------------------------------------------------------------------

 

 

 

shall not be liable for any losses, costs or expenses arising directly or
indirectly from the Custodian’s reliance upon and compliance with such
instructions notwithstanding such instructions conflicting with or being
inconsistent with a subsequent written instruction.  Any person providing such
instructions or directions agrees to assume all risks arising out of the use of
such electronic methods to submit instructions and directions to the Custodian,
including without limitation the risk of the Custodian acting on unauthorized
instructions, and the risk of interception and misuse by third parties.

 

(b)

The Custodian shall have no responsibility or liability to the Company (or any
other person or entity), and shall be indemnified and held harmless by the
Company, in the event that a subsequent written confirmation of an oral
instruction fails to conform to the oral instructions received by the
Custodian.  The Custodian shall not have an obligation to act in accordance with
purported instructions to the extent that they conflict with applicable law or
regulations, local market practice or the Custodian’s operating policies and
practices. The Custodian shall not be liable for any loss resulting from a delay
while it obtains clarification of any Proper Instructions.

7.5Actions Permitted Without Express Authority.  The Custodian may, at its
discretion, without express authority from the Company:

 

(a)

make payments to itself as described in or pursuant to Section 3.9(b), or to
make payments to itself or others for minor expenses of handling securities or
other similar items relating to its duties under this agreement, provided that
all such payments shall be accounted for to the Company;

 

(b)

surrender Securities in temporary form for Securities in definitive form;

 

(c)

endorse for collection cheques, drafts and other negotiable instruments; and

 

(d)

in general attend to all nondiscretionary details in connection with the sale,
exchange, substitution, purchase, transfer and other dealings with the
securities and property of the Company.

7.6Evidence of Authority.  The Custodian shall be protected in acting upon any
instructions, notice, request, consent, certificate instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Company by an Authorized Person.  The
Custodian may receive and accept a certificate signed by any Authorized Person
as conclusive evidence of:

(a)the authority of any person to act in accordance with such certificate; or

(b)any determination or any action by the Company as described in such
certificate,

and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from an Authorized Person of
the Company.

13

--------------------------------------------------------------------------------

 

 

7.7Receipt of Communications.  Any communication received by the Custodian on a
day which is not a Business Day or after 3:30 p.m., Eastern time (or such other
time as is agreed by the Company and the Custodian from time to time), on a
Business Day will be deemed to have been received on the next Business Day (but
in the case of communications so received after 3:30 p.m., Eastern time, on a
Business Day the Custodian will use its best efforts to process such
communications as soon as possible after receipt).

8.

COMPENSATION OF CUSTODIAN

8.1Fees.  The Custodian shall be entitled to compensation for its services in
accordance with the terms of Schedule B hereto (as may be amended or modified by
the parties in writing).

8.2Expenses.  The Company agrees to pay or reimburse to the Custodian upon its
request from time to time all costs, disbursements, advances, and expenses
(including reasonable fees and expenses of legal counsel, agents and experts)
incurred, and any disbursements and advances made (including any account
overdraft resulting from any settlement or assumed settlement, provisional
credit, chargeback, returned deposit item, reclaimed payment or claw-back, or
the like), in connection with the preparation or execution of this Agreement, or
in connection with the transactions contemplated hereby or the administration of
this Agreement or performance by the Custodian of its duties and services under
this Agreement, from time to time (including costs and expenses of any action
deemed necessary by the Custodian to collect any amounts owing to it under this
Agreement).

9.

RESPONSIBILITY OF CUSTODIAN

9.1General Duties.  The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to the Securities or
Proceeds except for such duties as are expressly and specifically set forth in
this Agreement, and the duties and obligations of the Custodian shall be
determined solely by the express provisions of this Agreement.  No implied
duties, obligations or responsibilities shall be read into this Agreement
against, or on the part of, the Custodian.

9.2Instructions

 

(a)

The Custodian shall be entitled to refrain from taking any action unless it has
such instruction (in the form of Proper Instructions) from the Company as it
reasonably deems necessary, and shall be entitled to require, upon notice to the
Company, that Proper Instructions to it be in writing.  The Custodian shall have
no liability for any action (or forbearance from action) taken pursuant to the
Proper Instruction of the Company.

 

(b)

Whenever the Custodian is entitled or required to receive or obtain any
communications or information pursuant to or as contemplated by this Agreement,
it shall be entitled to receive the same in writing, in form, content and

14

--------------------------------------------------------------------------------

 

 

 

medium reasonably acceptable to it and otherwise in accordance with any
applicable terms of this Agreement; and whenever any report or other information
is required to be produced or distributed by the Custodian it shall be in form,
content and medium reasonably acceptable to it and the Company, and otherwise in
accordance with any applicable terms of this Agreement.

9.3General Standards of Care.  Notwithstanding any terms herein contained to the
contrary, the acceptance by the Custodian of its appointment hereunder is
expressly subject to the following terms, which shall govern and apply to each
of the terms and provisions of this Agreement (whether or not so stated
therein):

 

(a)

The Custodian may rely on and shall be protected in acting or refraining from
acting upon any written notice, instruction, statement, certificate, request,
waiver, consent, opinion, report, receipt or other paper or document furnished
to it (including any of the foregoing provided to it by telecopier or electronic
means), not only as to its due execution and validity, but also as to the truth
and accuracy of any information therein contained, which it in good faith
believes to be genuine and signed or presented by the proper person (which in
the case of any instruction from or on behalf of the Company shall be an
Authorized Person); and the Custodian shall be entitled to presume the
genuineness and due authority of any signature appearing thereon.  The Custodian
shall not be bound to make any independent investigation into the facts or
matters stated in any such notice, instruction, statement, certificate, request,
waiver, consent, opinion, report, receipt or other paper or document, provided,
however, that if the form thereof is specifically prescribed by the terms of
this Agreement, the Custodian shall examine the same to determine whether it
substantially conforms on its face to such requirements hereof.

 

(b)

Neither the Custodian nor any of its directors, officers or employees shall be
liable to anyone for any error of judgment, or for any act done or step taken or
omitted to be taken by it (or any of its directors, officers of employees), or
for any mistake of fact or law, or for anything which it may do or refrain from
doing in connection herewith, unless such action constitutes bad faith, gross
negligence or willful misconduct on its part and in breach of the terms of this
Agreement.  The Custodian shall not be liable for any action taken by it in good
faith and reasonably believed by it to be within powers conferred upon it, or
taken by it pursuant to any direction or instruction by which it is governed
hereunder, or omitted to be taken by it by reason of the lack of direction or
instruction required hereby for such action.  

 

(c)

In no event shall either party be liable for any indirect, special, punitive,
incidental or consequential damages (including lost profits and diminution in
value), under or pursuant to this Agreement, its duties or obligations hereunder
or arising out of or relating to the subject matter hereof, whether or not it
has been advised of the likelihood of such damages; provided that this sentence
shall in no way limit or vitiate any indemnification obligations of the Company
pursuant to

15

--------------------------------------------------------------------------------

 

 

 

Section 9.4 hereunder with respect to any claims brought by third parties for
special, indirect, consequential, remote, speculative or punitive damages
whatsoever.

 

(d)

The Custodian may consult with, and obtain advice from, legal counsel selected
in good faith with respect to any question as to any of the provisions hereof or
its duties hereunder, or any matter relating hereto, and the written opinion or
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by the Custodian in good
faith in accordance with the opinion and directions of such counsel; the
reasonable cost of such services shall be reimbursed pursuant to Section 8.2
above.

 

(e)

The Custodian shall not be deemed to have notice of any fact, claim or demand
with respect hereto unless actually known by an officer working in its Corporate
Trust Services group and charged with responsibility for administering this
Agreement or unless (and then only to the extent received) in writing by the
Custodian at the applicable address(es) as set forth in Section 15 and
specifically referencing this Agreement.

 

(f)

No provision of this Agreement shall require the Custodian to expend or risk its
own funds, or to take any action (or forbear from action) hereunder which might
in its judgment involve any expense or any financial or other liability unless
it shall be furnished with acceptable indemnification.  Nothing herein shall
obligate the Custodian to commence, prosecute or defend legal proceedings in any
instance, whether on behalf of the Company or on its own behalf or otherwise,
with respect to any matter arising hereunder, or relating to this Agreement or
the services contemplated hereby.

 

(g)

The permissive right of the Custodian to take any action hereunder shall not be
construed as duty.

 

(h)

The Custodian may act or exercise its duties or powers hereunder through agents,
sub-custodians or attorneys, and the Custodian shall not be liable or
responsible for the actions or omissions of any such agent or sub-custodian
appointed with due care.

 

(i)

All indemnifications contained in this Agreement shall survive the termination
of this Agreement.

9.4Indemnification; Custodian’s Lien.  

 

(a)

The Company shall and does hereby indemnify and hold harmless each of the
Custodian and each of its affiliates, officers, directors, employees, attorneys,
shareholders, agents, advisors, successors and assigns (collectively, the
“Indemnified Persons” and each an “Indemnified Person”) for and from any and all
costs and expenses (including reasonable fees and expenses of counsel, agents
and experts), and any and all losses, damages, claims and liabilities, that may

16

--------------------------------------------------------------------------------

 

 

 

arise, be brought against or incurred by an Indemnified Person whether direct,
indirect, punitive or consequential, as a result of or arising from or in any
way relating to any claim, demand, suit, action or proceeding (including any
inquiry or investigation) by any person, including without limitation the
Company or any Subsidiary whether brought by or involving any third party or the
Company or the enforcement of any indemnification obligations hereunder, and any
advances or disbursements made by an Indemnified Person (including in respect of
any Account overdraft, returned deposit item, chargeback, provisional credit,
settlement or assumed settlement, reclaimed payment, claw-back or the like), as
a result of, relating to, or arising out of this Agreement, or the
administration or performance of the Custodian’s duties hereunder, or the
relationship between the Company (including, for the avoidance of doubt, any
Subsidiary) and the Custodian created hereby, other than such liabilities,
losses, damages, claims, costs and expenses as are directly caused by the
Custodian’s bad faith, gross negligence or willful misconduct and in breach of
this Agreement.

 

(b)

The Custodian shall have and is hereby granted a continuing lien upon and
security interest in, and right of set-off against, the Account, and any funds
(and investments in which such funds may be invested) held therein or credited
thereto from time to time, whether now held or hereafter required, and all
proceeds thereof, to secure the payment of any amounts that may be owing to the
Custodian under or pursuant to the terms of this Agreement, whether now existing
or hereafter arising.

9.5Force Majeure.  Without prejudice to the generality of the foregoing, the
Custodian shall be without liability to the Company for any damage or loss
resulting from or caused by events or circumstances beyond the Custodian’s
reasonable control including nationalization, expropriation, currency
restrictions, the interruption, disruption or suspension of the normal
procedures and practices of any securities market, power, mechanical,
communications or other technological failures or interruptions, computer
viruses or the like, fires, floods, earthquakes or other natural disasters,
civil and military disturbance, acts of war or terrorism, riots, revolution,
acts of God, work stoppages, strikes, national disasters of any kind, or other
similar events or acts; errors by the Company (including any Authorized Person)
in its instructions to the Custodian; or changes in applicable law, regulation
or orders.

10.

SECURITY CODES

If the Custodian issues to the Company, security codes, passwords or test keys
in order that it may verify that certain transmissions of information, including
Proper Instructions, have been originated by the Company, the Company shall take
all commercially reasonable steps to safeguard any security codes, passwords,
test keys or other security devices which the Custodian shall make available.

17

--------------------------------------------------------------------------------

 

 

11.

TAX LAW

11.1Domestic Tax Law.  The Custodian shall have no responsibility or liability
for any obligations now or hereafter imposed on the Company or the Custodian as
custodian of the Securities or the Proceeds, by the tax law of the United States
or any state or political subdivision thereof.  The Custodian shall be kept
indemnified by and be without liability to the Company for such obligations
including taxes, (but excluding any income taxes assessable in respect of
compensation paid to the Custodian pursuant to this agreement) withholding,
certification and reporting requirements, claims for exemption or refund,
additions for late payment interest, penalties and other expenses (including
legal expenses) that may be assessed against the Company, or the Custodian as
custodian of the Securities or Proceeds.

11.2Foreign Tax Law.  It shall be the responsibility of the Company to notify
the Custodian of the obligations imposed on the Company by the tax law of
foreign (e.g., non-U.S.) jurisdictions, including responsibility for withholding
and other taxes, assessments or other government charges, certifications and
government reporting. The sole responsibility of the Custodian with regard to
such tax law shall be to use reasonable efforts to cooperate with the Company
with respect to any claims for exemption or refund under the tax law of the
jurisdictions for which the Company has provided such information.

12.

EFFECTIVE PERIOD AND TERMINATION

12.1Effective Date.  This Agreement shall become effective as of its due
execution and delivery by each of the parties.  This Agreement shall continue in
full force and effect until terminated as hereinafter provided.  This Agreement
may only be amended by mutual written agreement of the parties hereto.  This
Agreement may be terminated by the Custodian or the Company pursuant to Section
12.2.

12.2Termination.  This Agreement shall terminate upon the earliest of (a)
occurrence of the effective date of termination specified in any written notice
of termination given by either party to the other not later than sixty (60) days
prior to the effective date of termination specified therein, (b) such other
date of termination as may be mutually agreed upon by the parties in writing.

12.3Resignation.  The Custodian may at any time resign under this Agreement by
giving not less than sixty (60) days advance written notice thereof to the
Company.

12.4Successor.  Prior to the effective date of termination of this Agreement, or
the effective date of the resignation of the Custodian, as the case may be, the
Company shall give Proper Instruction to the Custodian designating a successor
Custodian, if applicable.

12.5Payment of Fees, etc.  Upon termination of this Agreement or resignation of
the Custodian, the Company shall pay to the Custodian such compensation, and
shall likewise reimburse the Custodian for its reasonable costs, expenses and
disbursements,

18

--------------------------------------------------------------------------------

 

 

as may be arising prior to, and due as of the date of such termination or
resignation (or removal, as the case may be) pursuant to this Agreement.  All
indemnifications under this Agreement shall survive the termination of this
Agreement, or any resignation or removal of the Custodian.

13.

REPRESENTATIONS AND WARRANTIES

13.1Representations of the Company.  The Company represents and warrants to the
Custodian that:

 

(a)

it has the power and authority to enter into and perform its obligations under
this Agreement, and it has duly authorized and executed this Agreement so as to
constitute its valid and binding obligation; and

 

(b)

in giving any instructions which purport to be “Proper Instructions” under this
Agreement, the Company will act in accordance with the provisions of its
certificate of incorporation and bylaws and any applicable laws and regulations.

13.2Representations of the Custodian.  The Custodian hereby represents and
warrants to the Company that:

 

(a)

it has the power and authority to enter into and perform its obligations under
this Agreement; and

 

(b)

it has duly authorized and executed this Agreement so as to constitute its valid
and binding obligations.

14.

PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

This Agreement is not intended for, and shall not be construed to be intended
for, the benefit of any third parties and may not be relied upon or enforced by
any third parties (other than successors and permitted assigns pursuant to
Section 19).

15.

NOTICES

Any Proper Instructions shall be given to the following address (or such other
address as either party may designate by written notice to the other party), and
otherwise any notices, approvals and other communications hereunder shall be
sufficient if made in writing and given to the parties at the following address
(or such other address as either of them may subsequently designate by notice to
the other), given by (i) certified or registered mail, postage prepaid, (ii)
recognized courier or delivery service, or (iii) confirmed telecopier or telex,
with a duplicate sent on the same day by first class mail, postage prepaid:

 

(a)

if to the Company or any Subsidiary, to

Great Elm Capital Corp.

800 South Street, Suite 230

19

--------------------------------------------------------------------------------

 

 

Waltham, MA 02453

Attention: General Counsel

Telephone: 617-375-3019

Email: akleinman@greatelmcap.com

 

 

(b)

if to the Custodian, to

U.S. Bank National Association

Global Corporate Trust

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Attention: Global Corporate Trust—Great Elm Capital Corp.

Telephone: (617) 603-6408

Email: james.byrnes@usbank.com

 

16.

CHOICE OF LAW AND JURISDICTION

This Agreement shall be construed, and the provisions thereof interpreted under
and in accordance with and governed by the laws of the State of New York for all
purposes (without regard to its choice of law provisions).  

17.

ENTIRE AGREEMENT; COUNTERPARTS

17.1Complete Agreement.  This Agreement constitutes the complete and exclusive
agreement of the parties with regard to the matters addressed herein and
supersedes and terminates as of the date hereof, all prior agreements,
agreements or understandings, oral or written between the parties to this
Agreement relating to such matters.

17.2Counterparts.  This Agreement may be executed in any number of counterparts
and all counterparts taken together shall constitute one and the same
instrument.

17.3Facsimile Signatures.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission or other electronic means of
communication shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes.  Signatures of the parties transmitted by facsimile or other
electronic means of communication shall be deemed to be their original
signatures for all purposes.

18.

AMENDMENT; WAIVER

18.1Amendment.  This Agreement may not be amended except by an express written
instrument duly executed by each of the Company and the Custodian.

18.2Waiver.  In no instance shall any delay or failure to act be deemed to be or
effective as a waiver of any right, power or term hereunder, unless and except
to the extent such waiver is set forth in an expressly written instrument signed
by the party against whom it is to be charged.

20

--------------------------------------------------------------------------------

 

 

19.

SUCCESSOR AND ASSIGNS

19.1Successors Bound.  The covenants and agreements set forth herein shall be
binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns.  Neither party shall be permitted
to assign their rights under this Agreement without the written consent of the
other party; provided, however, that the foregoing shall not limit the ability
of the Custodian to delegate certain duties or services to or perform them
through agents or attorneys appointed with due care as expressly provided in
this Agreement.

19.2Merger and Consolidation.  Any corporation or association into which the
Custodian may be merged or converted or with which it may be consolidated, or
any corporation or association resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any corporation or
association to which the Custodian transfers all or substantially all of its
corporate trust business, shall be the successor of the Custodian hereunder, and
shall succeed to all of the rights, powers and duties of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

20.

SEVERABILITY

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.

21.

REQUEST FOR INSTRUCTIONS

If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Company as to the course of
action desired by it.  If the Custodian does not receive such instructions
within two (2) Business Days after it has requested them, the Custodian may, but
shall be under no duty to, take or refrain from taking any such courses of
action.  The Custodian shall act in accordance with instructions received from
the Company in response to such request after such two-Business Day period
except to the extent it has already taken, or committed itself to take, action
inconsistent with such instructions.

22.

OTHER BUSINESS

Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person.  Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

21

--------------------------------------------------------------------------------

 

 

23.

REPRODUCTION OF DOCUMENTS

This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process.  The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

 

24.

MISCELLANEOUS

The Company acknowledges receipt of the following notice:

 

“ IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account.  For a
non-individual person such as a business entity, a charity, a trust or other
legal entity the Custodian will ask for documentation to verify its formation
and existence as a legal entity.  The Custodian may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation."

 

25.

CONFIDENTIALITY

The parties hereto agree that they and their advisors, including legal counsel,
shall not disclose to any other Person and shall keep confidential all
Confidential Information.  In the event that any party hereto or its advisors
breaches any provision of this section, then, in addition to any other rights
and remedies available to the non-breaching party, a non-breaching party shall
be entitled to temporary and permanent injunctive relief against the breaching
party without the necessity of proving actual damages. Notwithstanding the
foregoing, Confidential Information may be disclosed by a party to the extent
that (i) such party reasonably deems necessary to do so in working with taxing
authorities or other governmental agencies or regulatory bodies or in order to
comply with any applicable laws, (ii) any portion of the Confidential
Information is required by law or requested by judicial or regulatory or
supervisory process to be disclosed, or (iii) such disclosure is necessary to
establish, make effective or enforce the Company’s rights in the Securities,
cash or other property held by the Custodian pursuant to this Agreement.

 

 

[PAGE INTENTIONALLY ENDS HERE. SIGNATURES APPEAR ON NEXT PAGE.]

 




22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
of the date first written above.

 

GREAT ELM CAPITAL CORP.

 

By:

/s/ Adam Kleinman

Name:

Adam Kleinman

Title:

Chief Compliance Officer

 

U.S. BANK NATIONAL ASSOCIATION, as Custodian

 

By:

/s/ James H. Byrnes

Name:

James H. Byrnes

Title:

Vice President

 

 

 

 

 

23

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

 

 

[See Attached.]

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

 

 

[See Attached.]

 

 

 

 

 